Citation Nr: 1618097	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-31 463A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, claimed as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1994 to August 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran was scheduled to appear at a Board hearing in May 2016, but he canceled his hearing request.  

The Board notes that in May 2013 the Veteran initiated an appeal of an October 2012 rating decision regarding three claims for a higher rating, relative to disabilities of the right foot, low back, and right knee.  The RO issued the Veteran a statement of the case in October 2015, but as he did not file a timely substantive appeal as to such matters, they are not in appellate status and are not for consideration by the Board.  


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the Board in April 2016 received the Veteran's statement in which he expressed that it was his intent to withdraw his appeal seeking service connection for irritable bowel syndrome, claimed as secondary to a service-connected right knee disability, and PTSD; there is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

Regarding the claims of service connection for irritable bowel syndrome, claimed as secondary to a service-connected right knee disability, and PTSD, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the Veteran's expression of intent to withdraw his appeal in the matters, discussion of the impact of the VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his authorized representative, and appeal withdrawals must be in writing or on the record at a hearing.  38 C.F.R. § 20.204. 

In a statement received by Board in April 2016, the Veteran expressed his intent to withdraw his appeal seeking service connection for irritable bowel syndrome, claimed as secondary to a service-connected right knee disability, and PTSD.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.  


ORDER

The appeal seeking service connection for irritable bowel syndrome, claimed as secondary to a service-connected right knee disability, and PTSD is dismissed.



		
VICTORIA MOSHIASHWILI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


